Winslow, C. J.
The plaintiff sues as a taxpayer to prevent an alleged -illegal expenditure of the' town funds. If the complaint shows that the expenditure is legal he manifestly has no standing. We are of the opinion that this is exactly what the complaint shows.
Our statutes provide in substance (sec. 1087 — 45 et seq., originally ch. 259, Laws 1905) that when it appears to the tax commission, on an investigation made on its own motion or on complaint and summary hearing, “that the assessment of property in any assessment district is not in substantial compliance with law and that the interest of the public will be promoted by a reassessment of such property,” the commission shall have authority to order a reassessment of the property of the district by assessors and a board of review to be appointed by the commission and ultimately paid by the district.
The constitutionality of this act was fully sustained in the case of State ex rel. Hessey v. Daniels, 143 Wis. 649, 128 N. W. 565.
The complaint here shows that the tax commission acting under this law, upon complaint made and testimony taken, *265directed a reassessment and appointed tlie assessors and a board of review to make snob reassessment. No claim is made that the action of the tax commission was taken corruptly or without evidence. The only serious claim made is that the legislature cannot authorize the supplanting of local officers who have not violated their duty; that the complaint shows that the town board of review did not in any way violate their duty because no complaints were laid before them and hence they were not authorized or required to change the assessments as made by the assessor; and consequently that the tax commission has no power to order a reassessment or supplant the local board of review which has committed no breach of duty. The idea seems to be that where no one makes complaint to the board of review and consequently the board of review is not called on to review the assessment, the tax commission cannot order a reassessment, however unjust or corrupt the assessment as made by the assessor may be.
The argument is ingenious but not convincing. The law authorizes the commission to order a reassessment when the original assessment “is not in substantial compliance with law” and’the public interest will be promoted thereby. An unjust and unequal assessment roll just as truly violates the law when the injustice results from the acts of the assessor alone as when it results from the acts of the board of review, or of both assessor and board combined. The statute aims to correct substantial violation of the assessment laws by whomsoever committed.
The complaint shows that the tax commission was acting within its duties, hence the demurrer thereto should have been sustained and the motion for a temporary in junctional order denied.
By the Gourt. — Order reversed, and action remanded with directions to sustain the demurrer and deny the motion for a temporary injunction.